Citation Nr: 0433720	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  96 00-108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a left shoulder disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active service from November 1968 to November 
1971, with a period of inactive duty training (INACDUTRA) in 
May 1995.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted the veteran service 
connection for a status-post comminuted fracture of the left 
humeral head (his minor upper extremity), and assigned a 20 
percent rating.  He appealed for a higher initial rating.  
See, Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at others).  

This case was previously before the Board in September 1997, 
June 1998, August 2000, April 2003, and April 2004.  After 
the case was remanded in September 1997, a June 1998 Board 
decision denied the claim.  The veteran appealed the Board's 
June 1998 decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In September 1999, the Court vacated the 
Board's decision, and remanded the case to the Board for 
further development and readjudication consistent with a 
joint motion filed by the parties.  The motion directed the 
Board to consider separate ratings for arthritis and painful 
motion under the relevant authority - 38 C.F.R. § 4.59, 
VAOPGCPREC 9-98, and Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  In addition the motion directed the Board 
to fully consider and address provisions of 38 C.F.R. §§ 4.40 
and 4.45 pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Thereafter, the veteran submitted additional evidence, and so 
the Board, in August 2000, remanded his case to the RO to 
consider the additional evidence he had submitted.  In April 
2003, the Board remanded the claim to the RO, in part, to 
schedule him for a VA examination.    

Most recently, the claim was before the Board in April 2004.  
The Board remanded the claim to the RO to ensure compliance 
with the Veterans Claims Assistance Act (VCAA) with regard to 
the veteran's claims for a higher initial rating and a TDIU; 
to obtain complete medical records; to request him to provide 
more employment information (VA Form 21-8940); to schedule 
him for another VA orthopedic examination; and to 
readjudicate the claims once the additional evidence had been 
obtained.  Unfortunately, the RO did not carry out all the 
directives in the Board's April 2004 remand, so yet another 
remand is necessary.  See, Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

As mentioned, the RO failed to comply with all of the Board's 
April 2004 remand instructions.  Namely, the Board directed 
the RO to obtain complete records of the veteran's treatment 
at the Fort Devens Troop Clinic in Massachusetts from 1995 to 
1997.   

In May 2004, the RO sent a letter to the veteran asking him 
to complete a release (VA Form 21-4142) so that it could 
obtain his records from Fort Devens Troop Clinic.  In July 
2004, the veteran's representative responded with an attached 
release signed by the veteran.  In addition, a copy of a 
single May 1995 progress note from Fort Devens Troop Clinic 
was attached.  There is no indication, however, that the RO 
attempted to obtain a complete copy of his records directly 
from the clinic.  The May 1995 progress note that he 
submitted may very well be the only record, but the RO should 
not presume this to be the case.  It must request a complete 
copy of all records from 1995 to 1997 directly from the Fort 
Devens Troop Clinic as instructed by the Board's April 2004 
remand.

In addition, the April 2004 Board remand directed the RO to 
obtain treatment records from VA facilities in Providence, 
Rhode Island, from 1995 to 1997.  In July 2004, the RO 
received reports of VA examinations that took place at the 
Providence VA Medical Center in August and November 1995.  
Although the cover sheet indicates a request for outpatient 
treatment (OPTs) notes from 1995 to 1997, the record is not 
clear where these records came from or to whom the request 
was made.  So, upon remand, the RO should note for the claims 
file whether these records were received pursuant to a 
request made to the Providence VAMC and provide confirmation 
that these are complete records.  If not, the RO must obtain 
those records.

The Board's April 2004 remand also recognized that the 
veteran raised an informal claim for a TDIU.  In doing so, 
the Board directed that the claim for a TDIU be developed and 
adjudicated by the RO before further adjudicating the claim 
for a higher initial rating for the left shoulder.  See, 
e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  This also avoids piecemeal adjudication of 
claims with common parameters.  See Emphraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  Although the RO has twice 
requested employment information from the veteran, in May and 
July 2004 letters to him, he has not responded.  Regardless, 
the RO had not considered nor adjudicated the issue of 
whether he is entitled to a TDIU.  So a remand is necessary 
for this as well.

In a September 2004 letter from the veteran's representative, 
the veteran asserts that he is entitled to a 40 percent 
rating under Diagnostic Code (DC 5202) for fibrous union of 
the humerus, and a 30 percent rating under DC 5200 for 
intermediate between favorable and unfavorable ankylosis of 
the scapulohumeral articulation.  38 C.F.R. § 4.71a, DCs 
5200, 5202 (2004).  He claims the September 2004 SSOC does 
not adequately explain why he is not entitled to either of 
these higher initial ratings in light of the report of the 
July 2004 VA examination.  In addition, he claims the SSOC 
does not adequately explain the RO's consideration of his 
symptoms of pain, fatigue, weakness, etc., in its evaluation 
of his left shoulder disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Since this claim is being remanded for other reasons, the RO 
can also address these issues in its SSOC upon 
readjudication.

Accordingly, this case is REMANDED to the RO for the 
following:

1.	Request complete records of the veteran's treatment at 
the Fort Devens Troop Clinic in Massachusetts from 1995 
through 1997.  If the request is unsuccessful, notify 
the veteran appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2004).  

2.	Ensure that the claims file contains all records of the 
veteran's treatment at the VA facilities in Providence, 
Rhode Island, from 1995 through 1997.  If the records 
received by the RO in July 2004 are complete records, 
please document this in the file.

3.	Review the claims file.  If any development is 
incomplete, take corrective action before 
readjudication.  38 C.F.R. §4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998).

4.	Then readjudicate the veteran's claim for a higher 
rating for the left shoulder disability in light of any 
additional evidence obtained, including whether the 
rating should be "staged."  See Fenderson, 12 Vet. 
App. at 125-26.  Also adjudicate the inextricably 
intertwined claim for a TDIU.  If the benefits sought 
are not granted to the veteran's satisfaction, prepare a 
supplemental statement of the case (SSOC) and send it to 
him and his representative.  Ensure the SSOC includes 
all issues not otherwise considered in a previous SSOC 
or SOC, and the rationale underlying the RO's decision.  
Give them time to respond before returning the case to 
the Board for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



